Exhibit 10.1

WAIVER

THIS WAIVER (this “Waiver”) dated as of July 23, 2008 to the Credit Agreement
referenced below is by and among Epicor Software Corporation, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto (the “Guarantors”), the Lenders identified on the signature pages hereto
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified and supplemented from time to time, the
“Credit Agreement”) dated as of December 16, 2007 among Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent;
and

WHEREAS, the Borrower has requested a waiver under the Credit Agreement and the
Required Lenders have agreed to the requested waiver on the terms and conditions
set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Waiver. The Required Lenders hereby waive any Default or Event of Default
arising solely out of the Borrower’s failure to comply with Section 8.11(a) of
the Credit Agreement (Consolidated Total Leverage Ratio) as of the end of the
fiscal quarter ended June 30, 2008, provided that the Consolidated Total
Leverage Ratio as of the end of the fiscal quarter ended June 30, 2008 shall not
be greater than 4.30:1.0.

3. Conditions Precedent. This Waiver shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) the execution of this Waiver by the Loan Parties and the Required Lenders;
and

(b) the payment by the Borrower to the Administrative Agent, for the account of
each Lender that executes this Waiver by 5:00 pm Pacific time on July 23, 2008
(each an “Approving Lender”), of a work fee equal to $10,000 for each Approving
Lender.

4. Reaffirmation of Obligations. Each of the Loan Parties (i) acknowledges and
consents to all of the terms and conditions of this Waiver, (ii) affirms all of
its obligations under the Loan Documents and (iii) agrees that this Waiver and
all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.

5. Reaffirmation of Security Interests. Each of the Loan Parties (i) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (ii) agrees that this Waiver shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.



--------------------------------------------------------------------------------

6. No Other Changes. This Waiver is a one-time waiver and does not modify or
otherwise affect the Borrower’s obligations to comply with Section 8.11(a) of
the Credit Agreement or any other provision of the Credit Agreement in any other
instance. Except as modified hereby, all of the terms and provisions of the Loan
Documents shall remain in full force and effect.

7. Counterparts; Delivery. This Waiver may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Waiver to produce
or account for more than one such counterpart. Delivery of an executed
counterpart of this Waiver by facsimile or other electronic imaging means shall
be effective as an original.

8. Governing Law. This Waiver shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Waiver to be duly executed and delivered as of the date first above written.

 

BORROWER:     EPICOR SOFTWARE CORPORATION, a Delaware corporation       By:  
/s/ Vincent Lowder       Name:   Vincent Lowder       Title:   Vice President,
Assistant Treasurer GUARANTORS:     CRS RETAIL TECHNOLOGY GROUP, INC., a Utah
corporation       CRS RETAIL SYSTEMS, INC., a New York corporation       By:  
/s/ Vincent Lowder       Name:   Vincent Lowder       Title:   Vice President,
Assistant Treasurer ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as
Administrative Agent       By:   /s/ Charles D. Graber       Name:   Charles D.
Graber       Title:   Vice President LENDERS:     BANK OF AMERICA, N.A.,      
as a Lender, L/C Issuer and Swing Line Lender       By:   /s/ Fred L. Thorne    
  Name:   Fred L. Thorne       Title:   Managing Director     KEYBANK NATIONAL
ASSOCIATION       By:   /s/ Raed Y. Alfayoumi       Name:   Raed Y. Alfayoumi  
    Title:   Vice President     WELLS FARGO BANK, N.A.       By:   /s/ Samantha
Marks       Name:   Samantha Marks       Title:   Vice President     HSBC BANK
USA, N.A.       By:   /s/ Andrew W. Hietala       Name:   Andrew W. Hietala    
  Title:   First Vice President

[Signature Pages Continue on Next Page]



--------------------------------------------------------------------------------

    COMERICA BANK       By:   /s/ Gary Reagan       Name:   Gary Reagan      
Title:   Senior Vice President     CITIBANK, N.A.       By:   /s/ Doug Bontemps
      Name:   Doug Bontemps       Title:   Vice President     CALIFORNIA BANK &
TRUST       By:   /s/ Ursula St. Geme       Name:   Ursula St. Geme       Title:
  Vice President     UNION BANK OF CALIFORNIA, N.A.       By:   /s/ Lance
Zediker       Name:   Lance Zediker       Title:   Vice President     U.S. BANK
NATIONAL ASSOCIATION       By:   /s/ Richard J. Ameny, Jr.       Name:   Richard
J. Ameny, Jr.       Title:   Vice President     CITY NATIONAL BANK       By:  
/s/ Peter Paulsson       Name:   Peter Palsson       Title:   Vice President    
MERRILL LYNCH COMMERCIAL FINANCE CORP.       By:   /s/ Riley Marshall      
Name:   Riley Marshall       Title:   Vice President